DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Species A in the reply filed on 05/20/2019 was acknowledged.  Claims 8–9 were withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 05/20/2019.

Response to Amendment
This Office action is made in response to Applicant's reply of 10/21/2021
Claims 1–9, 11–13, and 16–22 are pending.

Response to Arguments
Applicant’s arguments on pages 1–3 of the reply dated 10/21/2021 with respect to the claims 1–7, 11–13, 16–18, 20–22 under 35 U.S.C. 103 as being unpatentable over NOWATARI et al. US-20100301317-A1 ("Nowatari") in view of Hack et al. US-20040032205-A1 and Kim et al. Adv. Mater. 2005, 17, 2077-2082 ("Kim") as set forth in the previous Office Action have been fully considered but they are not persuasive
Applicant's argument -- Applicant argues on page 1–2 that the structure of the device of Hack is a horizontal OLED with a diffuser and therefore there is no indicated that the materials of Hack in combination with the material of Kim in the vertical device of Nowatari would have the same CRI because the combined spectrum emitted from a vertical stacked arrangement can differ from the spectrum created by combining the uninfluenced individual spectra of the individual emitters in a horizontal arrangement and as a result, a person skilled in the art has no reason to believe that the device of Nowatari is capable of generating radiation having a CRI > 80 simply because the device of Hack is able to do so.
Examiner's response -- Arguments of counsel cannot take the place of factually supported objective evidence.  See MPEP 2145.  Applicant has not sufficiently shown or explained how the physical arrangement of the light emitting layers is essential to the composite spectrum and why the composite spectrum of the modified device of Nowatari in view of Hack, comprising the compound of Hack which are taught to possess a CRI within the claimed range, would not possess the CRI that meets the claimed range.
FIG. 3 shows a composite spectrum calculated based on a combination of a fluorescent blue spectrum, a fluorescent green spectrum, and phosphorescent red spectrum (¶ [0012]), thus Fig. 3 of Hack appears to be a calculated composite spectrum, not the result of a horizontal device.  Based on the teachings of Hack, one having ordinary skill would expect the combination of the materials of Hack in combination with the material of Kim in the vertical device of Nowatari would the CRI of the combination disclosed in Hack or greater.
Applicant's argument -- On page 3 of the reply, Applicant argues that the examiner's conclusion of obviousness is based upon improper hindsight reasoning.
Examiner's response -- It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's 

Applicant’s arguments on pages 3–4 of the reply dated 10/21/2021 with respect to the claims 1–7, 11–13, 16–18, 20–22 under 35 U.S.C. 103 as being unpatentable over NOWATARI et al. US-20100301317-A1 ("Nowatari") in view of Hack et al. US-20040032205-A1 and Kim et al. Adv. Mater. 2005, 17, 2077-2082 ("Kim") as set forth in the previous Office Action have been fully considered but they are not persuasive.
Applicant's argument -- Applicant argues on page 3–4 that SOX is not a dual emitter because Kim states that "no discernable enol emission was observed" from SOX and ESIPT molecules do not have to be dual emitters.
Examiner's response -- This is not found persuasive for the reasons discussed in the previous Office action and repeated below:
While on page 2078, right column, lines 4–10, Kim recites, regarding SOX, "[n]o discernible enol emission was observed, indicating that the first excited singlet state (S1) of the E form decays mainly by the ESIPT route to S1 of the K form, rather than radiative relaxation to the ground state (S0) of the E form", Kim also specifically shows in Scheme 1 that there is emission from both the first and second electronically excited states: 
    PNG
    media_image1.png
    560
    938
    media_image1.png
    Greyscale
(Scheme 1(b)).  Therefore, the prior art Kim clearly teaches wherein the emission of the dual emitter SOX is effected both from the first electronically excited state and the second electronically excited state.
Additionally, the instant specification recites dual emitters are also referred to as ESIPT molecules (¶ [0025]) and provides specific examples of ESIPT molecules including SOX (¶ [0035]).  Since Kim teaches SOX, the same structure as disclosed by the Applicant, it appears that SOX is a dual emitter.  Given that SOX is an ESIPT molecule and a dual emitter, it is presumed that emission of SOX also effected both from the first electronically excited state and the second electronically excited state.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1–7, 11–13, 16–22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 1 and 20 require wherein the superimposition of the radiation of the further emitter and of the dual emitter generates radiation having a color rendering index (CRI) ≥ 80. The instant description includes a general description of how a high CRI value can obtained [a high CRI value can be achieved by virtue of the fact that the white spectrum of the organic optoelectronic apparatus in the visible range is as similar as possible to the spectrum of a black radiator, i.e. covers the visible range as broadly as possible and in particular a high level of intensity is achieved even at the long-wave, red end of the emission range (specification ¶ [0047])], and that by reason of the superimposition of the radiation of the further emitter and of the dual emitter, organically optoelectronic apparatuses can be produced which comprise a CRI value of > 80, preferably of > 90 and particularly preferably of > 95 (specification ¶ [0047]).
Per MPEP 2163 (II)(A)(3)(i), the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.
The specification further provides exceptionally broad guidance on what materials might be useable as the further emitter and the dual emitter, but provides no further description of which further emitter(s) and the dual emitter(s) would have a superimposition of their radiation have a color rendering index (CRI) ≥ 80.  The specification does not provide any examples of such a combination of specific compounds that specifically meet this requirement.  Additionally, Applicant's reply of 10/21/2021 recites "a person skilled in the art knows that the CRI is highly dependent on the individual emitters and their concentration in the light-emitting region. In other words, the CRI is an inherent property of a mixture of specific emitters" (bottom of page 2), that there is a "lack of predictability" (top of page 3), and that "the combined spectrum emitted from a vertical stacked arrangement can differ from the spectrum created by combining the uninfluenced individual spectra of the individual emitters in a horizontal arrangement"; however, both are disclosed in the independent claims (page 2, second paragraph).
Based on (i) the lack of examples, (ii) lack of relevant, identifying characteristics, and (iii) level of predictability of the color rendering index, one skilled in the relevant art would conclude that the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention wherein the superimposition of the radiation of the further emitter and of the dual emitter generates radiation having a color rendering index (CRI) ≥ 80.
Claims 2–7, 11–13, 16–18, and 21–22 are dependent on claim 1 and therefore, for the reasons outlined above with respect to claim 1, these claims also contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in 

Independent claims 1, 19, and 20 require wherein the radiation-emitting region comprises a dual emitter, and the dual emitter comprises a first electronically excited state and a second electronically excited state which can be achieved from the first electronically excited state by intramolecular proton transfer, and the dual emitter comprises an emission starting from the second electronically excited state to a second basic electronic state. The instant description includes a general description of how dual emitters in which, during the transition starting from the first electronically excited state to the second electronically excited state, an intramolecular proton transfer occurs are also referred to as ESIPT (Excited State Intramolecular Proton Transfer) molecules (specification paragraph [0025]) and in an embodiment, the radiation-emitting region comprises ESIPT molecules as dual emitters (specification paragraph [0031]).
Per MPEP 2163 (II)(A)(3)(i), the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.
The specification further provides exceptionally broad guidance on what materials might be useable as the dual emitter, but provides no further description of which compounds may be the dual emitter(s).  The specification provides a limited number of examples of such a dual emitter that specifically meet the claimed requirement.  Additionally, Applicant's reply of 10/21/2021 recites "the fact that a molecule is an ESIPT molecule does note necessarily mean that the molecule is a dual emitter" (top of page 4).  However; the specification does note 
Based on (i) the lack of examples, (ii) lack of relevant, identifying characteristics, and (iii) level of predictability of the dual emitter, one skilled in the relevant art would conclude that the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention wherein the radiation-emitting region comprises a dual emitter.
Claims 1–7, 11–13, 16–18, and 21–22 are dependent on claim 1 and therefore, for the reasons outlined above with respect to claim 1, these claims also contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 1–7, 11–13, 16–22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  
The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Independent claims 1 and 20 require wherein the superimposition of the radiation of the further emitter and of the dual emitter generates radiation having a color rendering index (CRI) ≥ 80. 
Per MPEP 2164, the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation.  The standard for determining claims 1 and 20, and their dependents, it is believed that undue experimentation would be required because:
	(A) The breadth of the claims: The claims are very broad.  Claims 1 and 20 require the a dual emitter and a further emitter; however the further emitter can be anything so long as it the further emitter is converted by the charge carriers into an electronically excited state and emits a radiation during a transition to a basic electronic state from this electronically excited state without any intramolecular charge transfer or intramolecular proton transfer, i.e. is not a dual emitter as previously defined in the claim.  No specific chemical structures are required of the dual and further emitters.  The material are significantly defined by their relationship to the property of the radiation of the further emitter and of the dual emitter generates radiation having a color rendering index (CRI) ≥ 80.  The claims therefore encompass an enormous number of possible combinations.
	(B) The nature of the invention: The instant claims are drawn to a broadly defined organic light emitting device that generates radiation having a color rendering index (CRI) ≥ 80
	(C) The state of the prior art: Device structures and material structures for use in OLED devices as claimed are known to have a broad range of both structures and electronic properties however the specific properties required to be calculated in order to make the instantly claimed relationship are rarely reported for new materials as described.
	(D) The level of one of ordinary skill: While one having ordinary skill could measure the CRI of a number of specific devices, one having ordinary skill in the art would not be able to reasonably predict which combinations of material would be expected to meet the property of radiation having a color rendering index (CRI) ≥ 80 and such an analysis for all possible combinations would take an immense amount of time.  Additionally, Applicant's reply of 
	(E) The level of predictability in the art: Applicant's reply of 10/21/2021 recites that there is a "lack of predictability" (top of page 3) and that "the combined spectrum emitted from a vertical stacked arrangement can differ from the spectrum created by combining the uninfluenced individual spectra of the individual emitters in a horizontal arrangement" (page 2, second paragraph).
	(F) The amount of direction provided by the inventor: The specification further provides exceptionally broad guidance on what materials might be useable as the further emitter and the dual emitter, but provides no further description of which further emitter(s) and the dual emitter(s) would have a superimposition of their radiation have a color rendering index (CRI) ≥  80.
	(G) The existence of working examples: The specification does not provide any examples of such a combination of specific compounds that specifically meet this requirement.
	(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure: While one having ordinary skill could measure the CRI of a number of specific devices, one having ordinary skill in the art would not be able to reasonably predict which combinations of dual emitter(s) and further emitter(s) would be expected to meet the property of radiation having a color rendering index (CRI) ≥ 80 and such an analysis for all possible combinations would take an immense amount of time.  
In light of the above factors, it is seen that undue experimentation would be necessary to make and sue the invention of claims 1, 20, and their dependents.

Independent claims 1, 19 and 20 require wherein the radiation-emitting region comprises a dual emitter, and the dual emitter comprises a first electronically excited state and 
Per MPEP 2164, the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation.  The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Minerals Separation Ltd. v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  Upon applying this test to claims 1, 19, and 20, and their dependents, it is believed that undue experimentation would be required because:
	(A) The breadth of the claims: The claims are very broad.  Claims 1, 19 and 20 require the a dual emitter; however the dual emitter can be anything so long as it meets the above recite property.  No specific chemical structures are required of the dual and further emitters.  The material are significantly defined by their relationship to the properties of the radiation.  The claims therefore encompass an enormous number of possible combinations.
	(B) The nature of the invention: The instant claims are drawn to a broadly defined organic light emitting device that generates radiation having a color rendering index (CRI) ≥ 80.
	(C) The state of the prior art: Device structures and material structures for use in OLED devices as claimed are known to have a broad range of both structures and electronic properties however the specific properties required to be calculated in order to select the compound are rarely reported for new materials as described.
	(D) The level of one of ordinary skill: While one having ordinary skill could measure the emission of specific emitters to look for dual emission and could measure The absorption spectrum of the dual emitter also comprises absorption bands which can be attributed to the induction of electronic transitions starting from the first basic electronic state to the electronically excited states by reason of the absorption of a photon, one having ordinary skill in the art would 
	(E) The level of predictability in the art: Applicant's reply of 10/21/2021 recites "the fact that a molecule is an ESIPT molecule does not necessarily mean that the molecule is a dual emitter" (top of page 4)  and that "the combined spectrum emitted from a vertical stacked arrangement can differ from the spectrum created by combining the uninfluenced individual spectra of the individual emitters in a horizontal arrangement" (page 2, second paragraph).
	(F) The amount of direction provided by the inventor: The specification further provides exceptionally broad guidance on what materials might be useable as the dual emitter, but provides no further description of how to identify dual emitter(s) with the required property.
	(G) The existence of working examples: The specification provides a limited number of examples of a dual emitter (see specification paragraph [0035] with five specific examples and paragraph [0040] with three specific exmaples).
	(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure: While one having ordinary skill could measure the emission of specific emitters to look for dual emission and could measure the absorption spectrum of the dual emitter also comprises absorption bands which can be attributed to the induction of electronic transitions starting from the first basic electronic state to the electronically excited states by reason of the absorption of a photon, one having ordinary skill in the art would not be 
In light of the above factors, it is seen that undue experimentation would be necessary to make and sue the invention of claims 1, 19, 20, and their dependents.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1–7, 11–13, 16–18, 20–22 are rejected under 35 U.S.C. 103 as being unpatentable over NOWATARI et al. US-20100301317-A1 ("Nowatari") in view of Hack et al. US-20040032205-A1 and Kim et al. Adv. Mater. 2005, 17, 2077-2082 ("Kim").
Regarding claims 1–4, 6–7, 11–12, 16–18, 21–22, Nowatari teaches a light emitting element illustrated in Fig. 5A: 
    PNG
    media_image2.png
    761
    419
    media_image2.png
    Greyscale
comprising a first EL layer 103 and a second EL layer 107 between an anode 101, a cathode 102, and a charge generation layer 106.  The charge generation layer is between the first EL layer 103 and second EL layer 107 (¶ [0124]) (per claim 16).  Nowatari teaches the first EL layer 103 includes a first light-emitting layer 103a which exhibits an emission spectrum having a peak in the blue to blue-green wavelength range and a second light-emitting layer 103b which exhibits an emission spectrum having a peak in the yellow to orange wavelength range. Further, the second EL layer claim 18).

Nowatari does not specifically disclose a light emitting element as discussed above wherein specifically the superimposition of the radiation of the further emitter and of the dual emitter generates radiation having a color rendering index (CRI) > 80.  However, as discussed above, Nowatari teaches the device comprising the first light-emitting layer 103a which exhibits an emission spectrum having a peak in the blue to blue-green wavelength range, the third light-emitting layer 107a which exhibits an emission spectrum having a peak in the blue-green to green wavelength range, and the fourth light-emitting layer 107b which exhibits an emission spectrum having a peak in the orange to red wavelength range.  Further, while Nowatari teaches exemplary emitting materials (¶ [0133]-[0136]), Nowatari teaches that materials that can be applied to the light-emitting element are not limited to those given as examples (¶ [0132]).
Hack teaches an organic light emitting device plurality of regions, each region having an organic emissive layer adapted to emit a different spectrum of light, wherein the regions in combination emit light suitable for illumination purposes (Abstract, ¶ [0009]).  Hack teaches based on the standards established by conventional light sources, goals for an OLED used for conventional lighting include a CRI most preferably greater than about 90 (¶ [0021]), and a CRI of 85 and above are generally considered excellent for illumination (¶ [0049]).  Hack teaches a specific composite spectrum 310, shown in FIG. 3, comprising a fluorescent blue (NPD) 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to have modified the device of Nowatari by forming the first light-emitting layer 103a which exhibits an emission spectrum having a peak in the blue to blue-green wavelength range out of the fluorescent blue compound NPD, forming the third light-emitting layer 107a which exhibits an emission spectrum having a peak in the blue-green to green wavelength range out of the fluorescent green compound Alq, and the fourth light-emitting layer 107b which exhibits an emission spectrum having a peak in the orange to red wavelength range out of the phosphorescent red compound PQ14, as taught by Hack.  One would have been motivated to do so because Nowatari teaches the first light-emitting layer 103a exhibits an emission spectrum having a peak in the blue to blue-green wavelength range, the third light-emitting layer 107a exhibits an emission spectrum having a peak in the blue-green to green wavelength range, and the fourth light-emitting layer 107b exhibits an emission spectrum having a peak in the orange to red wavelength range and Hack teaches a fluorescent blue compound NPD, a fluorescent green compound Alq, and a phosphorescent red compound PQ14.  The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the pertinent art.  See MPEP 2144.07.
Additionally, Hack teaches the composite spectrum, comprising the fluorescent blue NPD, the fluorescent green Alq, and the phosphorescent red PQ14 has a CRI of 98 and a CRI of 85 and above are generally considered excellent for illumination therefore forming the light emitting layers in the device of Nowatari out of the compounds taught by Hack would yield the per claims 21–22) which would be considered excellent for illumination, as described above.
NPD and Alq, when photoexcited, fluoresce and thus possesses an electronically excited state and emits radiation during a transition to a basic electronic state from the electronically excited state. Compound PQ14, when photoexcited, phosphoresces and thus possesses an electronically excited state and emits radiation during a transition to a basic electronic state from the electronically excited state.  Further, compounds NPD, Alq, and PQ14 are not taught to comprise any intramolecular charge transfer or intramolecular proton transfer.  Therefore, the compounds NPD, Alq, PQ14 are a further emitter.  The further emitter comprising compound PQ14, which is phosphorescent (per claim 2).

Nowatari in view of Hack does not specifically disclose a light emitting element as discussed above wherein the light emitting region(s) comprise the claimed dual emitter.  However, as discussed above, Nowatari teaches the device comprising the second light-emitting layer 103b which exhibits an emission spectrum having a peak in the yellow to orange wavelength range.  Further, while Nowatari teaches exemplary emitting materials (¶ [0133]-[0136]), Nowatari teaches that materials that can be applied to the light-emitting element are not limited to those given as examples (¶ [0132]).
Kim teaches an exited state intramolecular proton transfer (ESIPT) dye DOX with orange keto emissions (page 2077, right-hand column, middle paragraph; Figure 1a; and Figure 2).  Kim discloses an electroluminescent (EL) device comprising an ITO anode, a Mg/Ag cathode, and an emitting layer between the anode and the cathode, the emitting layer comprising the ESIPT dye DOX in PVK (page 2079, right-hand column, last paragraph; page 2081, right-hand column, last paragraph; and Scheme 1). 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to have further modified the device of Nowatari 
The ESIPT dyes exhibit a four level reaction triggered by photoexcitation wherein keto-enol tautomerism is induced by ESIPT (per claim 6): electronic ground state enol form (E) [Wingdings font/0xE0] electronically excited state enol form (E*) [Wingdings font/0xE0] electronically excited state keto form (K*) [Wingdings font/0xE0] electronic ground state keto form (K) [Wingdings font/0xE0] electronic ground state enol form (E) (page 2078, left-hand column).  DOX is an ESIPT dye and thus has a first electronically excited state enol form (E*) and a second electronically excited state keto form (K*), which can be reached from the first electronically excited state by intramolecular proton transfer.  DOX has an emission proceeding from the second electronically excited state keto (K*) into an electronic second ground state keto form (K) (page 2078, left-hand column) and has an emission proceeding from the first electronically excited state keto (E*) into an electronic first ground state enol form (E) (Scheme 1; page 2078, right-hand column, first paragraph, Fig. 3a).  Therefore, DOX corresponds to the dual emitter.

The modified device of Nowatari in view of Hack and Kim comprises the first light-emitting layer 103a which exhibits an emission spectrum having a peak in the blue to blue-green wavelength range comprising the fluorescent blue compound NPD, the second light-emitting layer 103b which exhibits an emission spectrum having a peak in the yellow to orange wavelength range comprising the dye DOX, the third light-emitting layer 107a which exhibits an emission spectrum having a peak in the blue-green to green wavelength range comprising the 

The modified device of Nowatari in view of Hack and Kim meets the limitation of claims 1–4, 6–7, 11–12, 16–18, 21–22
Per claim 3, the dual emitter DOX transitions from an electronically excited state directly to an electronic ground state and emits light (page 2078, left-hand column; and Scheme 1), which is fluorescence.  Therefore, the emitting layer comprises a fluorescent dual emitter.
Per claim 4, the instant specification in paragraph [0020] recites: "[i]f the intramolecular proton transfer or the intramolecular charge transfer during the transition starting from the first electronically excited state to the second electronically excited state is effected more rapidly than the radiation-emitting decomposition starting from the first electronically excited state into the first basic electronic state, the dual emitter comprises an emission mainly from the second electronically excited state".  Kim discloses DOX exhibits mainly keto emission and a small amount of enol emission (page 2078, right-hand column, first paragraph; and Figure 1(a); Figure 3(a)).  Therefore, the intramolecular proton transfer from the first electronically excited state to the second electronically excited state is effected more rapidly than the radiation-emitting decomposition starting from the first electronically excited state to the first basic electronic state, per claim 4. 
Per claim 7, the dual emitter DOX corresponds to the first compound on page 14 of the instant specification and comprises the general tautomeric boundary formula 
    PNG
    media_image3.png
    119
    445
    media_image3.png
    Greyscale
wherein:
L is nitrogen;
R1 and R2 are part of a heteroaromatic system (1,3,4-oxadiazole) which is further substituted and R3 and R4
Per claims 11 and 17, the first EL layer 103 includes the further emitter fluorescent compound NPD and the dual emitter DOX.
Per claim 12, the first light-emitting layer 103a which comprises the further emitter fluorescent compound NPD and the second light-emitting layer 103b comprises the dual emitter DOX.

Regarding claim 5, Nowatari in view of Hack and Kim teaches modified device as discussed above with respect to claim 1.
Nowatari in view of Hack and Kim appears silent with respect to the property of wherein a transition starting from the second basic electronic state of the dual emitter to the first basic electronic state is more rapid than a radiating transition starting from the second electronically excited state to the second basic electronic state.
The instant specification paragraph [0029] recites: "the transition starting from the second basic electronic state of the dual emitter to the first basic electronic state is more rapid that the radiating transition starting from the second electronically excited state to the second basic electronic state, for which reason the second basic electronic state of the dual emitter is scarcely populated".  Further, the instant specification recites dual emitters are also referred to as ESIPT molecules (¶ [0025]) and examples of ESIPT molecules include DOX (¶ [0035]).
Kim discloses that during the four level reaction triggered by photoexcitation wherein keto-enol tautomerism is induced by ESIPT (excited-state intramolecular proton transfer), the ground-state K form exists only transiently without contribution to the static absorption (page 2078, left-hand column; and page 2077, right-hand column, second paragraph).
Therefore, the property of an intramolecular proton transfer or an intramolecular charge transfer from the second basic electronic state to the first basic electronic state of the dual emitter is effected more rapidly than a radiating transition from the second electronically excited state to the second basic electronic state is considered to be inherent, absent evidence 

Regarding claim 13, Nowatari in view of Hack and Kim teaches modified device as discussed above with respect to claim 1.
Nowatari in view of Hack and Kim appears silent with respect to the property of wherein the energy level spacing between the electronically excited state and the basic electronic state of the further emitter is between the energy level spacings of the first electronically excited state and the first basic electronic state and the second electronically excited state and the second basic electronic state of the dual emitter and wherein the energy level spacing of the first electronically excited state and the first basic electronic state of the dual emitter is more highly energetic than the energy level spacing between the electronically excited state and the basic electronic state of the further emitter.
Kim discloses DOX keto emission (second electronic excited state to second electronic ground state) is orange and DOX enol emission (first electronic excited state to first electronic ground state) is blue (page 2078, right-hand column; and Figure 1a) while the fluorescent emission (electronically excited state to basic electronic state) of the further emitter compound Alq is green, which is energetically between the keto and enol emissions of DOX and the blue DOX enol emission (first electronic excited state to first electronic ground state) is more energetic than the emission of compound Alq which is green.
Therefore, the property of wherein the energy level spacing between the electronically excited state and the basic electronic state of the further emitter is between the energy level spacings of the first electronically excited state and the first basic electronic state and the 

Regarding claim 20, Nowatari in view of Hack and Kim teaches modified device as discussed above with respect to claim 1.    
Nowatari in view of Hack and Kim appears silent with respect to the property of wherein the energy level spacing between the electronically excited state and the basic electronic state of the further emitter is greater than the energy level spacing between the second electronically excited state and the second basic electronic state of the dual emitter.
Kim discloses DOX keto emission (second electronic excited state to second electronic ground state) is orange (page 2078, right-hand column; and Figure 1a) while the fluorescent emission (electronically excited state to basic electronic state) of the further emitter compound Alq is green, therefore the green emission (electronically excited state to basic electronic state) of compound Alq is greater in energy than the orange DOX keto emission (second electronic excited state to second electronic ground state).
Therefore, the property of wherein the energy level spacing between the electronically excited state and the basic electronic state of the further emitter is greater than the energy level spacing between the second electronically excited state and the second basic electronic state of the dual emitter is considered to be inherent, absent evidence otherwise.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over NOWATARI et al. US-20100301317-A1 ("Nowatari") in view of Kim et al. Adv. Mater. 2005, 17, 2077-2082 ("Kim").
Regarding claim 19, Nowatari teaches a light emitting element illustrated in Fig. 5A: 
    PNG
    media_image4.png
    761
    419
    media_image4.png
    Greyscale
comprises a first EL layer 103 and a second EL layer 107 between an anode 101, a cathode 102, and a charge generation layer 106.  The charge generation layer is between the first EL layer 103 and second EL layer 107 (¶ [0124]).  Nowatari teaches the first EL layer 103 includes a first light-emitting layer 103a which exhibits an emission spectrum having a peak in the blue to blue-green wavelength range and a second 
Nowatari does not specifically disclose a light emitting element as discussed above wherein the light emitting region(s) comprise the claimed dual emitter and further emitter in host PVK.  However, Nowatari teaches the light emitting layer preferably has a structure in which the light emitting materials are dispersed in a host material, and teaches specific examples of host material including PVK (¶ [0079]).
Kim teaches two different exited state intramolecular proton transfer (ESIPT) dyes SOX and DOX with blueish-green (SOX) and orange (DOX) keto emissions (page 2077, right-hand column, middle paragraph; Figure 1a; and Figure 2).  Kim discloses an electroluminescent (EL) device comprising an ITO anode, a Mg/Ag cathode, and an emitting layer between the anode and the cathode, the emitting layer comprising the ESIPT dyes SOX and DOX in PVK (page 2079, right-hand column, last paragraph; page 2081, right-hand column, last paragraph; and Scheme 1). 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to have modified the device of Nowatari by forming the second light-emitting layer 103b out of the dye DOX and the third light-emitting layer 107a out of dye SOX, as taught by Kim.  One would have been motivated to do so because Nowatari teaches a second light-emitting layer 103b which exhibits an emission spectrum having a peak in the yellow to orange wavelength range and a third light-emitting layer 107a which exhibits an emission spectrum having a peak in the blue-green to green wavelength range and Kim teaches two different ESIPT dyes SOX with blueish-green emission and DOX 
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to form the light-emitting layers with host compound PVK, because it would have been choosing from the list of preferred host materials, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the host in the light emitting layer of the light emitting element of Nowatari and possessing the properties taught by Nowatari.  One of ordinary skill in the art would have been motivated to produce additional devices comprising preferred host materials having the properties taught by Nowatari in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
The dyes exhibit a four level reaction triggered by photoexcitation wherein keto-enol tautomerism is induced by ESIPT (per Claim 6): electronic ground state enol form (E) [Wingdings font/0xE0] electronically excited state enol form (E*) [Wingdings font/0xE0] electronically excited state keto form (K*) [Wingdings font/0xE0] electronic ground state keto form (K) [Wingdings font/0xE0] electronic ground state enol form (E) (page 2078, left-hand column).
SOX can be excited to second electronically excited state keto form (K*) via intramolecular proton transfer from a first electronically excited state enol form (E*), and has an emission proceeding from the second electronically excited state keto form (K*) into the electronic second ground state keto form (K) (page 2078, left-hand column; Scheme (1b); and ).  Therefore, SOX corresponds to the further emitter.  
DOX is an ESIPT dye and thus has a first electronically excited state enol form (E*) and a second electronically excited state keto form (K*), which can be reached from the first electronically excited state by intramolecular proton transfer and has an emission proceeding from the second electronically excited state keto (K*) into an electronic second ground 
Per Claim 19, the EL device of Nowatari in view of Kim comprises, between and anode (first electrode) and a cathode (second electrode), a stack of emitting layers (radiation emitting region) which comprises DOX (a dual emitter) and SOX (a further emitter).  The further emitter SOX is also a dual emitter because it is an ESIPT dye and thus has a first electronically excited state enol form (E*) and a second electronically excited state keto form (K*), which can be reached from the first electronically excited state by intramolecular proton transfer and has an emission proceeding from the second electronically excited state keto (K*) into an electronic second ground state keto form (K) (page 2078, left-hand column; and Figure 1b).  The stack of emitting layers (radiation emitting region) comprise two different emitting layers, the second light-emitting layer 103b comprises the dual emitter DOX (corresponds to the claimed first radiation-emitting layer comprising the dual emitter), and the third light-emitting layer 107a comprises the further emitter SOX (corresponds to the claimed to second radiation-emitting layer comprising the further emitter).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Hu et al. Synthetic Metals 137 (2003) 1123–1124 teaches a blue organic light-emitting device based on an emissive layer of HOXD, which exhibits excited state intramolecular proton transfer (ESIPT) (Abstract).
Park et al. J. AM. CHEM. SOC. 2009, 131, 14043–14049 teaches White-light-emitting single molecules based on excited-state intramolecular proton transfer materials (Abstract).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth M. Dahlburg whose telephone number is 571-272-6424.  The examiner can normally be reached on Monday - Thursday, 9 a.m. - 5 p.m. (Eastern Time), and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                                                                                                                                                                                                                                                                                                                                                /DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
/E.M.D./Examiner, Art Unit 1786